 

 
Exhibit 10.1
 

 
 
SOFT-EX COMMUNICATIONS LIMITED
 
AND
 
IAN SPARLING
 
  

EMPLOYMENT AGREEMENT
 
 
 
1

 

 
THIS AGREEMENT is effective 01 May 2014 and made between:
 
(1)           
Soft-ex Communications Limited, the “Company”
 
(2)           
Ian Sparling, the Chief Executive Officer, “CEO”
 
IT IS HEREBY AGREED as follows:
 
1. DEFINITIONS
 
1.1 In this Agreement the following expressions have the following meanings and
cognate words are to be construed accordingly:
 
the Board means the board of directors of the Company;
 
the Compensation Committee means the Compensation Committee of the Board of
Directors of WidePoint Corporation;
 
A resignation by CEO shall not be deemed to be voluntary and shall be deemed to
be a resignation with Good Reason if it is based upon (i) a material diminution
in CEO’s title, duties, responsibilities, authority or salary; (ii) a material
reduction in bonus target or benefits; (iii) a requirement that the CEO
relocate; or (iv) the Company’s material breach of this Agreement, provided that
CEO cannot terminate CEO’s employment for Good Reason unless CEO has provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within 90 days of CEO’s knowledge of the
initial existence of such grounds and the Company has had at least 30 days from
the date on which such notice is provided to cure such circumstances if they are
susceptible to cure. If CEO does not terminate CEO’s employment for Good Reason
within 180 days after the first occurrence of the applicable grounds, then CEO
will be deemed to have waived CEO’s right to terminate for Good Reason with
respect to such grounds.
 
Group means the Company and its Subsidiaries;
 
Subsidiary has the meaning given to that expression in section 155 of the
Companies Act, 1963; and
 
WidePoint Companies shall mean the Companies, WidePoint Corporation and any
direct or indirect Subsidiary of WidePoint Corporation.
 
Headings are inserted for convenience only and do not affect the construction of
this Agreement and where the context so admits the singular includes the plural
and vice versa.
 
 
2

 
 

2. EMPLOYMENT
 
2.1 The CEO shall serve the Company and any other members of the Group as may be
required by the Board (together the “Companies”) subject to the terms and
conditions hereinafter contained until the CEO’s appointment hereunder is
terminated as hereinafter provided.
 
3. RESPONSIBILITIES
 
3.1 The CEO shall perform the duties and be entitled to exercise the powers
which are from time to time assigned to him or vested in him by the Board,
whether or not those duties shall be of a nature normally performed by an
employee holding the position of the CEO.
 
3.2 The CEO shall, unless prevented by illness or if otherwise agreed by the
Board, devote the whole of his business time and attention to his duties, and to
the business of the Companies, other than those specifically approved by the
Board, and shall well and faithfully serve and use his best endeavours to
promote the interests of the Companies at all times.
 
3.3 The CEO shall use his reasonable endeavors to promote, develop, and extend
the business and interests of the Companies, and at all times and in all
respects to conform to and comply with the proper and reasonable directions and
regulations of the Board.
 
3.4 The CEO shall give to the Board and/or to such persons as it may direct such
information and such explanations regarding the affairs of any of the Companies
as the Board may require.
 
3.5 The CEO’s principal base of operation is within the Republic of Ireland but
he shall travel to such places (whether within or outside the Republic of
Ireland) in such manner and on such occasions as the Board may from time to time
reasonably require.
 
4. REMUNERATION
 
4.1 The Company shall pay to the CEO an annual salary (paid monthly in arrears)
of €200,000.00. The payment of such salary shall be net of PAYE and PRSI
payments and all other statutory deductions required by law.
 
4.2 The salary payable to the CEO hereunder is the minimum salary payable and
shall be reviewed annually in each calendar year on or before 1st May by the
Board and the Compensation Committee against the background of inflation,
national wage agreements and job enlargement (if any) in that calendar year. Any
increase in salary agreed between the Company and the CEO will not affect the
remainder of the terms of this Agreement which will remain in full force and
effect notwithstanding such increase. The CEO shall also be eligible to receive
annual bonus compensation of 50% of annual salary with potential to earn up to
100% of annual salary, as determined in the sole discretion of the Board and the
Compensation Committee, with such bonus compensation and criteria to be reviewed
by the Board and Compensation Committee on an annual basis.
 

 
3

 
 

4.3 The CEO shall receive an annual car allowance that will be subject to tax as
income. This annual allowance shall amount to €16,500 pa (to be adjusted for
annual inflation on an annual basis) and the Company will reimburse all business
mileage, at prevailing recommended Revenue guidelines. Appropriate documentation
as required by the Revenue should be maintained by the CEO. The allowance shall
be paid in equal monthly installments and shall be subject to all applicable
taxes.
 
4.4 All expenses of the CEO properly incurred and vouched during the course of
his employment shall be reimbursed by the Company.
 
4.5 The CEO shall remain a member of the Company’s employee benefit plan
relating to income continuance and death-in-service benefits, and will remain a
member of the Company’s pension scheme. The Company will contribute up to
€15,000 pa to the Company’s pension scheme and the CEO is required to contribute
a minimum of 3% of the CEO’s pensionable salary to the Company’s pension scheme.
 
4.6 The CEO will be eligible to participate in profit sharing schemes and
performance-related bonus schemes of the Company which will be administered by
the Board and the Compensation Committee. Entitlement in this regard lies
exclusively at the discretion of the Board and the Compensation Committee.
 
4.7 The Company shall grant to CEO fifty thousand (50,000) restricted shares of
common stock of WidePoint Corporation, with the vesting of the restrictions on
such shares being performance-based, with such performance goals to be agreed
upon by WidePoint Corporation and CEO. The restricted shares of common stock
shall be evidenced by a restricted stock agreement between the CEO and WidePoint
Corporation.
 
4.8 The Company shall discharge health insurance premiums for the CEO in
accordance with Plan B of the Voluntary Health Insurance Board.
 
4.9 The Company shall disburse all telephone rental and charges incurred by the
CEO. The Company shall pay the reasonable costs of broadband internet service
supplied to the CEO’s primary residence.
 
4.10 The Company shall also pay the annual costs of subscription to Woodbook
Golf Club (“Annual Golf Subscription”) and Chartered Accountants Ireland.
 
5. ANNUAL HOLIDAYS
 
The CEO is entitled to annual holidays of 25 working days. Public holidays are
in addition to annual holidays together with any other holidays granted by the
Company to employees as a whole.
 
 
4

 
 

6. WORKING HOURS
 
The CEO’s hours of work will be 9.00 a.m. - 5.30 p.m., Monday – Friday, included
is a one hour lunch break and a ten minute break in the morning and afternoon.
These times may vary for individual and operational reasons. The CEO’s work is
of such a nature that from time to time the CEO may be required to work such
additional hours as are necessary to complete particular tasks, and for no
additional payment.
 
7. REASONABLENESS OF RESTRICTIONS
 
The CEO recognizes and agrees that, whilst performing the CEO’s duties for the
Companies the CEO will have access to and come into contact with trade secrets
and confidential information belonging to the WidePoint Companies and will
obtain personal knowledge of and influence over its or their customers and/or
employees. The CEO therefore agrees that the restrictions contained in this
Agreement are reasonable and necessary to protect the legitimate business
interests of the WidePoint Companies and related entities both during and after
the termination of the CEO’s employment.
 
8. CONFIDENTIALITY
 
8.1 The CEO will not, except as authorised or required by the CEO’s duties,
reveal to any person, persons or company any information of a confidential or
proprietary nature, including (without limitation) any trade secrets, computer
programs, software designs, diagrams or methods, secret or confidential
operations, processes or dealings or any information concerning the
organisation, business, finances, transactions or affairs of the WidePoint
Companies or related entities or their existing or potential customers which may
come to the CEO’s knowledge during the period of the CEO’s employment with the
Company, including any such information which came to the CEO’s knowledge during
his employment as Chief Executive Officer of Soft-Ex Holdings Limited
(“Confidential Information”). The CEO will keep all Confidential Information
entrusted to the CEO completely secret and will not use or attempt to use any
Confidential Information in any manner which may injure or cause loss either
directly or indirectly to the WidePoint Companies or their existing or potential
customers or its or their business or businesses, or may be likely so to do.
This restriction will continue to apply after the termination of the CEO’s
employment without limit in point of time but will cease to apply to information
or knowledge which may reasonably be said to have come into the public domain
other than by reason of breach of the provisions of this Agreement.
 
8.2 The CEO will not during the term of the CEO’s employment with the Company
make otherwise than for the benefit of the Company any notes or memoranda
relating to any matter within the scope of the business of the WidePoint
Companies or related entities or their existing or potential customers or
concerning any of the dealings or affairs of any such company nor will the CEO
either during the term of the CEO’s employment with the Company or afterwards
use or permit to be used any such notes or memoranda otherwise than for the
benefit of the Company, it being the intention of the parties that all such
notes or memoranda made by the CEO will be the property of the Company and left
at its offices upon the termination of the CEO’s employment with the Company.
 

 
5

 
 

8.3 On termination of the CEO’s employment hereunder, the CEO shall deliver to
the Company all documents, papers, notes and other media of any description
(including, without limitation, computer programs) in the CEO’s possession or
under the CEO’s control which relate in any way to the affairs of the WidePoint
Companies (or any of them) or to property in which the WidePoint Companies (or
any of them) have an interest, and the CEO shall not retain any copies thereof.
 
9. INTELLECTUAL PROPERTY
 
9.1 In this clause 9, “IP” means all intellectual property rights of whatever
nature, including:
 
(a)           copyright (present and future), moral rights, patents, trademarks,
design rights and database rights (whether or not any of these is registered and
including any applications for registration of any such rights);
 
(b)           know-how, Confidential Information and trade secrets and all
rights or forms of protection of a similar nature or having similar effect to
any of these which may exist anywhere in the world;
 
(c)           concept, discovery, invention, process, procedure, development or
improvement in process or procedure;
 
(d)           
data, design, formula, model, plans, drawings, documentation, database, computer
program or software (including related preparatory and design materials) whether
registrable or not and whether or not copyright or design rights subsist in it;
and
 
(e)           
any idea, method, information or know-how which is made, discovered, created or
generated by the CEO whether alone or with others and whether or not in the
course of the CEO’s employment which relates to or affects the business of the
Company or which is capable of being used or adapted for use in connection with
the Company.
 

9.2 The CEO will immediately disclose to the Board any discovery or invention or
process or improvement in procedure made or discovered by the CEO (whether or
not in conjunction with any other person or persons) while in the employment of
the Company in connection with or in any way affecting or relating to the
business of the Company or capable of being used or adapted for use therein or
in connection therewith (“Inventions”). All Inventions will belong solely to the
Company or such other person, persons or company as the Company may nominate for
the purpose.
 
9.3 Any IP developed in whole or in part by the CEO during or in connection with
the CEO’s employment with the Company will immediately vest in the Company (or a
nominee of the Company where the Company requires) absolutely.
 
 
 
6

 
 

9.4 If and whenever required so to do (whether during or after the termination
of the CEO’s employment) the CEO will without charge and at the expense of the
Company or its nominee apply or join in applying for letters patent or other
form of protection for any IP referred to in this clause 9 and execute all
instruments and do all things considered necessary in the absolute discretion of
the Company in relation to the said IP including vesting all right and title to
such IP when obtained in the Company (or its nominee) as sole beneficial owner,
or in such other person as the Company may require.
 
9.5 If the rights in the IP belong to the Company or are capable of doing so,
the CEO will act as trustee for the Company in relation to them.
 
9.6 The CEO hereby irrevocably and unconditionally waives in favour of the
Company the moral rights conferred on the CEO by the Copyright and Related
Rights Act 2000 to 2007 in respect of any IP in which the copyright is vested in
the Company under this clause or otherwise. The CEO may not under any
circumstances exercise any IP against the Company or any of the WidePoint
Companies or associated companies or any nominee of any of them.
 
9.7 If requested by the Company, whether during the CEO’s employment or when the
CEO’s employment with the Company ceases, the CEO will, at the expense of the
Company, do everything reasonably required by the Company (including executing
documents) to:
 
(a)           Protect all current and future rights in the IP (by applying for
letters patent or other appropriate form of protection) in Ireland or any other
part of the world;
 
(b)           Vest, transfer or assign such protection or right as the case may
be to the Company or its nominee with full title guarantee and the right to sue
for past infringement and recover damages; and
 
(c)           Provide all reasonable assistance as the Company may require to
obtain, maintain or enforce rights to the IP.
 
9.8 The CEO unconditionally and irrevocably appoints the Company to be the CEO’s
attorney in the CEO’s name and on the CEO’s behalf to execute and do any such
instruments or things and generally to use the CEO’s name for the purpose of
giving to the Company (or its nominee) the full benefit of the provisions of
this clause 9. A certificate in writing signed by any executive or the Secretary
of the Company that any instrument or act falls within the authority conferred
in this clause 9.8 will be conclusive evidence that such is the case in favour
of a third party.
 
9.9 By signing this Agreement the CEO acknowledges for the avoidance of doubt
that any discovery, invention, process or improvement in procedure made or
discovered by the CEO, any IP rights in any material created by the CEO and any
preparatory or specification documents and materials created by the CEO in the
course of the CEO’s employment with or engagement by the Company or any related
entity during the period prior to the date of this Agreement is (and has been
from the beginning) the property of and vests solely and absolutely in the
Company and that the CEO shall disclose such immediately to the Company to the
extent not already explicitly disclosed to the Company. The CEO also
acknowledges that any rights of action which have accrued or will accrue vest
solely and absolutely in the Company. The CEO agrees that at no time will the
CEO attempt to assert any rights or make any claim in respect of any such IP
rights against the Company or its licensees or successors in title.
 

 
7

 
 

9.10 For the avoidance of doubt, the termination of this Agreement (for whatever
reason) shall not affect the operation of this clause 9.
 
10. TERMINATION
 
10.1 The Company may terminate the CEO’s employment hereunder on not less than 9
months ’ prior notice and the CEO may terminate his employment on not less than
3 months’ prior notice.
 
10.2 (i) The Company may terminate the CEO’s employment hereunder at any time by
notice, with immediate effect, and (ii) the CEO may terminate the CEO’s
employment hereunder at any time by notice, with immediate effect, for Good
Reason (provided that the notice and cure provisions set forth in the definition
of Good Reason above are satisfied), in each instance provided that the Company
shall continue to pay to the CEO the remuneration set forth in Clause 4 of this
Agreement and any accrued bonuses for a period of 9 months following any such
termination by the Company (which shall be increased to 12 months following any
such termination if such termination occurs within ninety (90) days prior to or
twenty four (24) months following a Change of Control (as such term is defined
in the WidePoint Corporation 2017 Omnibus Incentive Plan) of WidePoint
Corporation or Soft-ex); provided, further, that in the event that the Annual
Golf Subscription shall come due during such 9-month (or 12-month, as
applicable) period, the Company shall only be liable to the CEO for a sum equal
to the amount of such Annual Golf Subscription multiplied by a fraction, the
numerator of which shall be the number of months during such 9-month period (or
12-month, as applicable) for which the payment of the Annual Golf Subscription
shall be effective and the denominator of which is 12.
 
10.3 The Company may be entitled at its discretion after any notice is given
under clause 10.1 or 10.2 to require the CEO to remain away from the places of
business of the Companies during all or any part of the unexpired period of the
notice, in which event the CEO shall comply with any reasonable conditions laid
down by the Company during such period.
 
10.4 The CEO acknowledges that the terms of this Agreement are significantly
more commercially beneficial to him than the terms of the employment agreement
between Soft-Ex Holdings Limited and the CEO dated 19th June 2007 (“the 2007
Agreement”) which latter agreement is now determined. The CEO hereby
acknowledges that he has no claim against Soft-Ex Holdings Limited or any Group
Company as defined in the 2007 Agreement.
 
10.5 If the CEO:
 
10.5.1 is declared a bankrupt or applies for protection against his creditors
generally;
 
10.5.2 is guilty of any fraud, serious misconduct or willful neglect to carry
out his duties hereunder or commits any serious or repeated breach of this
Agreement continued after warning;
 

 
8

 
 

10.5.3 is guilty of any serious repeated breach of non-observance of any of the
stipulations contained in the Articles of Association of the Company or the
provisions of the Companies Acts, 1963 to 1990;
 
10.5.4 is convicted of any offence under Part V of the Companies Act, 1990 or
any other present or future statutory enactment or regulations relating to
insider dealing;
 
10.5.5 ceases to be a director of any company by virtue of any provision of the
Companies Acts, 1963 to 1990 (as the same may be amended from time to time) or
he becomes subject to any declaration or order made by a court of competent
jurisdiction restricting or disqualifying him from being a director of any
company;
 
10.5.6 in the opinion of a majority of the Board becomes incapable by reason of
mental disorder of discharging his duties as a director or employee of the
Company or any other of the Companies;
 
10.5.7 is convicted of any indictable offence (other than an offence under the
road traffic legislation for the time being in force for which a penalty of
imprisonment is not enforced);
 
10.5.8 engages in any conduct which brings or is likely to bring serious
discredit upon the Company;
 
10.5.9 persistently refuses to obey lawful instruction(s) from the Board or
abandons the CEO’s duties without authorisation from the Board; or
 
10.5.10   materially or repeatedly breaches any other policy or procedure of the
Company from time to time,
 
the Company may terminate the CEO’s employment hereunder by notice with
immediate effect without compensation, and such termination will be without
prejudice to any other rights and remedies of the Company in respect of any
breach of this Agreement.
 
10.6 In any case where the Company is entitled to give a notice of termination
under clause 10.5, it will be entitled instead to suspend the CEO, either on
full or part pay, or without payment of salary and with or without the benefits
or other perquisites arising hereunder including (without limitation) the
benefits, expenses and perquisites referred to in clause 4.
 
10.7 In the event of notice of termination by either party, the Company may
request the CEO to take “garden leave” and not to attend for work or perform
duties during all or part of the notice period. However, during that time the
CEO will continue to be employed by the Company and owe duties of fidelity and
good faith to the Company and will remain bound by the terms of this Agreement.
Alternatively, in the event of notice by the CEO, the Company may terminate the
employment immediately by paying the CEO in lieu of such notice period.
 

 
9

 
 

10.8 The Company reserves the right to deduct from the CEO’s final salary any
monies due and owing by the CEO to the Company. Where holidays have been taken
by the CEO in excess of any holiday entitlement accrued by the CEO up to the
termination of the CEO’s employment, the amount of salary paid to the CEO in
respect of such excess holidays taken may be deducted by the Company from any
salary due.
 
11. ILLNESS
 
11.1 The CEO shall continue to be paid during absence due to incapacity as a
result of sickness or accident (such payments to be inclusive of any statutory
sick pay or State benefits to which he may be entitled) for a total of up to 26
weeks in any one year of employment under this Agreement. Thereafter, the CEO
shall continue to be paid salary solely at the discretion of the Company.
 
11.2 If the incapacity is or appears to be an occasion of actionable negligence
of a third party in which damages are or may be recoverable, the CEO shall
immediately notify the Board of that fact and of any claim, compromise
settlement or judgment made or awarded in connection with it, and shall give to
the Board all particulars which the Board may reasonably require and shall, if
required by the Board, refund to the Company that part of any damages recovered
related to the loss of earnings for the period of the incapacity as the Board
may reasonably determine, provided that the amount to be refunded will not
exceed the amount of damages or compensation recovered by him less any cost
borne by the CEO in connection with the recovery of such damages or compensation
and will not exceed the total remuneration paid to him by way of salary in
respect of the period of the incapacity.
 
11.3 If the CEO is unable to carry out his duties hereunder for a period of 26
consecutive weeks or for periods totaling 182 days during any twelve consecutive
calendar months due to illness, incapacity or for any other reason beyond his
control, the Company will be entitled to treat this Agreement as frustrated and
accordingly terminated. For the avoidance of doubt any termination of this
Agreement pursuant to this clause 11.3 will be without prejudice to any
entitlement which the CEO may have to permanent health insurance benefits under
the Company’s pension scheme.
 
12. OFFICE OF DIRECTOR
 
Upon the termination of his employment hereunder, the CEO shall forthwith resign
from his directorships of any members of the Group of which he is for the time
being a director. The Company is accordingly irrevocably authorised to appoint
some person in his name and on his behalf to execute all documents and to do all
things requisite to give effect to such resignations.
 
12.1 During his employment under this Agreement the CEO shall not:
 
12.1.1 voluntarily do or refrain from doing any act whereby his office as a
director of the Company is or becomes liable to be vacated; or
 

 
10

 
 

12.1.2 do anything that would cause him to be disqualified from continuing to
act as a director.
 
12.2 Upon the termination by whatever means of this Agreement (save if the
Company and the CEO enter into a further contract of employment) the CEO shall
at the request of the Company immediately resign from office as a director of
the Company and from such offices held by him in any other members of the Group
as may be so requested, without claiming compensation, and deliver to the
Company a letter under seal to this effect in a form approved by the Company
and, in the event of his failure to do so, the Company is hereby irrevocably
authorised to appoint some person in his name and on his behalf to sign whatever
such letters of resignation from the Company and other members of the Group of
which the CEO is at the material time a director or other officer and to do such
other things as are reasonably necessary to give effect to such resignations.
 
12.3 The CEO shall not, without the consent of the Company, at any time
thereafter represent himself still to be connected with the Company or any
members of the Group in any respect.
 
13. MEDICAL CLEARANCE
 
The Company reserves the right to call for a medical examination to determine
the CEO’s fitness to work on general or specific duties at any time.
 
14. GRIEVANCE AND DISCIPLINARY PROCEDURE
 
14.1 The CEO shall refer any grievance about his employment hereunder in writing
to the Board.
 
14.2 All disciplinary matters relating to the CEO will be dealt with by the
Board. In considering any such matters, the Board will ensure that any matters
of concern will be brought to the CEO’s attention and an opportunity given for
an explanation before any decision is made as to the form (if any) of
disciplinary action to be applied.
 
15. NOTICES
 
Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be deemed
given only if delivered personally or by internationally-recognized courier
service (with receipt acknowledged), as follows:
 
If to the Company, to:
 
c/o WidePoint Global Solutions, Inc.
Attention: Jin Kang
7926 Jones Branch Drive, Suite 520
McLean, Virginia 22102
 
 
11

 
 

If to CEO, to:
 
Ian Sparling
143 Booterstown Avenue
Blackrock
Co Dublin
Ireland
 
or such other address as the addressee may have specified in a notice duly given
to the sender as provided herein.
 
16. MISCELLANEOUS
 
16.1 This Agreement supersedes all prior representations, arrangements,
understandings and agreements between the parties hereto relating to the
subject-matter hereof, and sets forth the entire, complete and exclusive
agreement and understanding between the parties relating to the subject matter
hereof; no party has relied on any representation, arrangement, understanding or
agreement (whether written or oral) not expressly set out or referred to in this
Agreement.
 
16.2 It is agreed by and between the parties hereto that the parties will, in
the light of circumstances prevailing from time to time, consider modifications
or alterations to the within Agreement and, in the event of any such
modifications and alterations being agreed between the parties hereto, then and
in that event the said modifications and/or alterations shall be recorded as
addenda of the within Agreement and shall be executed by the parties hereto. No
amendment, change or addition to the terms of this Agreement shall be effective
or binding on either party unless reduced to writing and executed by both
parties.
 
16.3 This Agreement will be governed by and construed in accordance with the
laws of Ireland, including its rules as to the conflict of laws and is subject
to the exclusive jurisdiction of the Courts of the Republic of Ireland.
 
16.4 This Agreement may be executed in any number of counterparts and any party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same agreement. This Agreement shall
become binding when one or more counterparts taken together shall have been
executed and delivered by the parties. It shall not be necessary in making proof
of this Agreement or any counterpart hereof to produce or account for any of the
other counterparts. This Agreement, to the extent signed and delivered by means
of a facsimile machine or other electronic transmission (including .pdf files),
shall be treated in all manner and respects and for all purposes as an original
agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.
 
16.5 Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law. The parties agree
that (i) the provisions of this Agreement shall be severable in the event that
any of the provisions hereof are for any reason whatsoever invalid, void or
otherwise unenforceable, (ii) such invalid, void or otherwise unenforceable
provisions shall be automatically replaced by other provisions which are as
similar as possible in terms to such invalid, void or otherwise unenforceable
provisions but are valid and enforceable and (iii) the remaining provisions
shall remain enforceable to the fullest extent permitted by law.
 

 
12

 
 

16.6 This Agreement is intended to bind and inure to the benefit of and be
enforceable by the CEO and the Company, and their respective successors and
assigns. The CEO may not assign the CEO’s rights or delegate the CEO’s
obligations hereunder without the prior written consent of the Company. The
Company may assign its respective rights and delegate its duties hereunder
without the consent of the CEO to any member of the Group or other affiliate of
the Company.
 
16.7 If either party breaches this Agreement, the prevailing party shall be
entitled to recover costs, including reasonable attorneys’ fees, from the
non-prevailing party.
 
17. POST-TERMINATION RESTRICTIONS
 
17.1 For the purposes of this clause 17 the following words have the specified
meanings:
 
“Company Business” shall mean the full range of business activities heretofore
carried on by the Company, its Subsidiaries or its associated entities,
including but not limited to developing, marketing and distributing telecom data
intelligence hosting services for mobile and fixed operators, managing telecom
data, developing and innovating telecom data management software and performing
related services, including telecom expense management services, and selling and
distributing same worldwide with particular emphasis on Ireland and the United
Kingdom.
 
“Restricted Period” shall mean the period commencing from the date of
termination of the CEO’s employment under this Agreement (for whatever reason)
and continuing for twelve (12) months thereafter (such period to be reduced by
any period of “garden leave” as described in clause 10.7 hereof); provided,
however, that if for whatever reason the twelve (12) months is considered
unreasonable by a court of competent jurisdiction, the Restricted Period shall
mean six (6) months.
 
“Restricted Territory” shall mean Ireland and the United Kingdom.
 
17.2 The CEO acknowledges and agrees that all of the restrictions contained
herein are reasonable and necessary to protect the under listed proprietary
interests of the Company:
 
(a)           Trade secrets and confidential information.
 
(b)           Trade connections.
 
(c)           Existing employees.
 
(d)           The Company’s IP.
 
 
13

 
 

17.3 Upon the termination of the CEO’s employment hereunder howsoever arising,
the CEO will not for the duration of the Restricted Period and within the
Restricted Territory either directly or indirectly (without the prior written
consent of the Company):
 
(a)           
Canvass, solicit or approach or cause to be canvassed, solicited or approached
for orders any person, firm or company who at any time during the twelve months
immediately preceding the date of termination of the CEO’s employment is or was:
 
(i)           
in negotiation for the supply of goods or services with the Company or any
Subsidiary; or
 
(ii)           
A client or customer of the Company; or
 
(iii)           
In the habit of dealing with the Company where the orders relate to goods and/or
services which are competitive with or of the type supplied by the Company and
where the CEO acting in the course of the CEO’s duties dealt or had contact with
the person, firm or company during the twelve (12) months immediately preceding
the date of termination.
 
(b)           
Solicit or entice or endeavour to solicit or entice away from the Company or
employ or engage, whether on the CEO’s own behalf or on behalf of others, any
person who is or was employed or engaged by the Company in an executive, senior
manager, technical or sales capacity at any time during the twelve (12) month
period immediately preceding the date on which the CEO’s employment with the
Company terminated; or
 
(c)           Interfere or seek to interfere with the supply and/or continuation
of such supply and/or the terms of such supply to the Company of any goods or
services by any supplier who is key to the Company’s business interests who,
during the twelve months preceding the date of the CEO’s termination, supplied
goods or services to the Company, being a supplier of goods or services with
whom during such twelve-month period the CEO had dealings of a material kind.
 
17.4 The CEO agrees that the Company may seek equitable remedies to enforce the
restrictions contained in this Agreement in addition to any other legal remedies
it has.
 
17.5 Each of the restrictions set out in this clause 17 is an entirely separate,
severable and independent restriction and all such restrictions shall (without
prejudice to their generality) apply to any action taken by the CEO whether as
agent, representative, principal, employee, consultant or as a director or other
officer of any company, or by any company controlled by the CEO or any associate
of the CEO.
 
17.6 In the event that any of the restrictions contained in clause 17 herein are
adjudged by a court of competent jurisdiction to go beyond what is reasonable,
in all the circumstances, for the protection of the legitimate interests of the
Company, its Subsidiaries or related entities but would be adjudged reasonable
if any particular restriction or restrictions, or part thereof, were deleted or
amended in any manner, then the restrictions in question shall apply with such
deletions or amendments as may be decided by a court of competent jurisdiction,
without affecting the remaining provisions thereof.
 
17.7 For the avoidance of doubt, the termination of this agreement (for whatever
reason) shall not affect the operation of this clause 17.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
14

 
 

IN WITNESS WHEREOF this Agreement has been entered into on the date first herein
written:
 
 
SIGNED on behalf of the
 
 
 
Company in the presence
 
 
 
of: 

 
 
 
Kito Mussa

Signature
 
 
CFO, WidePoint Corporation
 
 
 
 
President & CEO WidePoint Corporation
 
 
 
Title
 
 
 
  
 
 
SIGNED by the CEO
  
 
 
in the presence of:

  
 
 
 
Signature
 
 
 
  
 

 

 
 
15
